Exhibit 10.4

EXECUTION COPY

Standby Letter of Credit Agreement

(Uncommitted/Secured)

May 19, 2015

To induce National Australia Bank Limited, New York Branch and/or any of its
branches or affiliates, in its sole discretion, to issue one or more standby
letters of credit (as may be amended from time to time, each a “Credit” and
collectively, the “Credits”) (such issuers of a Credit, individually and
collectively, “Bank”) at the request of Renaissance Reinsurance Ltd., a Bermuda
company (“RRL”), RenaissanceRe Specialty Risks Ltd., a Bermuda company (“RSRL”),
DaVinci Reinsurance Ltd., a Bermuda company (“DaVinci”) or Platinum Underwriters
Bermuda, Ltd., a Bermuda company (“PUB”, and, collectively with RRL, RSRL and
DaVinci, “Applicants” and, individually, an “Applicant”) and for the account of
the Applicant named in the Application (as defined below), Applicants and
RenaissanceRe Holdings Ltd., a Bermuda company (“Guarantor”), agree that the
following terms and conditions of this Standby Letter of Credit Agreement (this
“Agreement”) shall apply to each Credit:

1. Applications/Instructions/Discretionary/Defined Terms.

 

  (a) Applications/Instructions. The request to issue or amend a Credit (an
“Application”) shall be in such form as Bank shall from time to time require or
agree to accept (including any type of electronic form or means of
communication). Inquiries, communications and instructions (whether written,
facsimile or in other electronic form approved by Bank) regarding a Credit, an
Application and this Agreement are each referred to herein as “Instructions”.
Bank’s records of the content of any Instruction will be conclusive, absent
manifest error.

 

  (b) Discretionary. The Credit Parties (as defined below) acknowledge and agree
that Bank has no commitment or obligation to Issue (as defined below) any Credit
and that the decision to Issue any Credit is entirely discretionary.
Accordingly, Bank may decline to Issue any Credit and the Issuance (as defined
below) by Bank of any Credit shall not oblige or require Bank to Issue any other
Credit.

 

  (c) Definitions. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):

“Anti-Corruption Laws” has the meaning specified in Section 5(m).

“Applicable Account Principles” means (i) as to the Guarantor, generally
accepted accounting principles and (ii) as to each Applicant, the statutory
accounting practices prescribed or permitted by the applicable Governmental
Authority which regulates such Applicant, for the preparation of its financial
statements and other reports by insurance corporations of the same type as such
Applicant in effect on the date such statements or reports are to be prepared.



--------------------------------------------------------------------------------

“Applicable Interest Rate” means the BBSY Rate plus 1%.

“AUD” means the lawful currency of the Commonwealth of Australia.

“AUD Currency Equivalent” means, at any time, with respect to any amount
denominated in USD or NZD, the equivalent amount thereof in AUD as determined by
Bank at such time on the basis of the Spot Rate for the purchase of such AUD
with USD or NZD, as applicable.

“Bankruptcy Law” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended, modified, succeeded or replaced from time to time, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States or any state thereof, Bermuda
or any other foreign or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.

“BBSY Rate” means the three month bank bill swap rate (expressed as a percentage
yield to maturity and rounded upwards to the nearest two decimal places) which
is the bid rate shown at approximately 10:15 a.m. (Sydney time) on page BBSY on
the Thomson Reuters System on the date such amount begins to accrue interest. If
such rate is not available or if, in Bank’s reasonable opinion the rate becomes
inappropriate, the BBSY Rate will be the rate reasonably determined by Bank to
be the appropriate equivalent rate, having regard to prevailing market
conditions.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized or required to close (a) when used in
respect of Bank’s obligation under a Credit, at the place (“Bank Location”)
where Bank is obligated to honor a presentation or otherwise act under such
Credit, (b) when used in respect of the Collateral, Hamilton, Bermuda or New
York, New York, and (c) when used with respect to issuance of a Credit and all
other cases, in New York, New York, Sidney Australia or Hamilton, Bermuda.

“Change in Law” means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation or treaty or in
the administration, interpretation, implementation or application by any
Governmental Authority of any law, rule, regulation or treaty, or (c) the making
or issuance by any Governmental Authority of any request, rule, guideline or
directive, whether or not having the force of law; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or Australian federal or foreign
regulatory authorities shall, in each case, be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

 

Standby Letter of Credit Agreement

 

2



--------------------------------------------------------------------------------

“Collateral” means all the assets, property and interests in property that shall
from time to time be pledged or be purported to be pledged as direct or indirect
security for the Obligations pursuant to any one or more of the Security
Documents.

“Collateral Value” for any Business Day shall be calculated as set forth on
Schedule I.

“Control Agreements” means, collectively, the control agreements among
Custodian, Bank and (respectively) each Applicant, pursuant to which a lien on
one or more Custodial Accounts and the contents thereof and all security
entitlements related thereto securing the Obligations is perfected in favor of
Bank.

“Credit Documents” means, collectively, this Agreement, the Applications, the
Credits, the Fee Letter and each Security Document.

“Credit Parties” means each Applicant (including any Person who becomes an
Applicant pursuant to Section 22) and Guarantor, and “Credit Party” means any of
them.

“Credits” has the meaning specified in the first paragraph of this Agreement.

“Custodial Account” means each custodial, brokerage or similar account of any
Applicant maintained by the Custodian as a “securities account” within the
meaning of Section 8-501(a) of the UCC for such Applicant as the “entitlement
holder” within the meaning of Section 8-102(7) of the UCC pursuant to a
custodial agreement, on which (and on the contents of which) a lien has been
granted as security for the Obligations.

“Custodian” means The Bank of New York Mellon (in its capacity as custodian of
the Custodial Accounts) or such other financial institution as may be acceptable
to Bank.

“DFAT” means the Department of Foreign Affairs and Trade of the Commonwealth of
Australia.

“Draw Date” has the meaning specified in Section 2(a)(i).

“Due Date” has the meaning specified in Section 2(a)(i).

“Excess Catastrophe Losses” means that part of any losses recognized by one or
more of Guarantor and its subsidiaries under the terms of any catastrophe bonds,
reinsurance agreements or other similar arrangements during any fiscal quarter
that are in excess of $150,000,000.

 

Standby Letter of Credit Agreement

 

3



--------------------------------------------------------------------------------

“Existing Credits” means the letters of credit issued by Bank for the account of
PUB under the Terminating Facility Agreement, as set forth on Schedule II.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended, and the regulations promulgated and rulings issued thereunder, as of
the date of this Agreement (or any amended version that is substantively
comparable) and any current or future regulations or official interpretations
thereof.

“Fee Letter” means the fee letter, dated as of the date hereof, between the
Credit Parties and Bank.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).

“Guaranteed Applicants” has the meaning specified in Section 21.

“Issue” means, with respect to any Credit, to issue, to amend or to extend the
expiry of, or to renew or increase the stated amount of, such Credit. The terms
“Issued”, “Issuing” and “Issuance” have corresponding meanings.

“Material Adverse Effect” means a material adverse effect on (a) the assets,
business, financial condition or operations of any applicable Credit Party and
its subsidiaries taken as a whole; provided, however, that so long as no Event
of Default under Section 7(d) shall have occurred and be continuing, the
occurrence of losses that give rise to or result in Excess Catastrophe Losses
shall not be deemed to have a Material Adverse Effect, (b) the rights and
remedies of Bank under any applicable Credit Document, (c) the enforceability of
the applicable Credit Documents or the lien of the applicable Security Documents
or (d) the ability of an Applicant and the Guarantor, taken as a whole, to
perform in any material respect their respective obligations under the
applicable Credit Documents (including, in each case and without limitation, as
may result from any non-monetary judgment or order for which a stay of
enforcement, by reason of a pending appeal or otherwise, shall not be in effect
for any period of 30 consecutive days).

“NZD” means the lawful currency of New Zealand.

“Obligations” means all obligations and liabilities (including any interest and
fees accruing after the filing of a petition or commencement of a case by or
with respect to any Applicant seeking relief under any applicable Bankruptcy
Laws and any fraudulent transfer and fraudulent conveyance laws, whether or not
the

 

Standby Letter of Credit Agreement

 

4



--------------------------------------------------------------------------------

claim for such interest or fees is allowed in such proceeding), including
without limitation, reimbursement and other payment obligations and liabilities,
of an Applicant to Bank arising under, or in connection with, the applicable
Credit Document, including, without limitation, Section 4 below, any Application
or any Credit (including any Existing Credit), in each case whether matured or
unmatured, absolute or contingent, now existing or hereafter incurred.

“OFAC” means the U.S. Treasury Department Office of Foreign Assets Control

“Other Taxes” has the meaning specified in Section 2(b).

“Outstanding Credits” means, for each Applicant, as of any date, the sum of
(a) the stated amount of all outstanding Credits of such Applicant at such time
and, without duplication, (b) all reimbursement and payment obligations in
respect of Credits of such Applicant at such time.

“Payment Date” has the meaning specified in Section 2(a)(i).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledge Agreements” means, collectively, the respective Pledge and Security
Agreements, dated as of the date hereof, made by Applicants in favor of Bank.

“Reinsurance Agreements” means any agreement, contract, treaty, certificate or
other arrangement whereby the Borrower or any Subsidiary agrees to assume from
or reinsure an insurer or reinsurer all or part of the liability of such insurer
or reinsurer under a policy or policies of insurance issued by such insurer or
reinsurer.

“Same Day Funds” means (a) with respect to disbursements and payments in USD,
immediately available funds, and (b) with respect to disbursements and payments
in AUD or NZD, same day or other funds as may be determined by Bank to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant currency.

“Sanctions” means sanctions administered or enforced by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, the DFAT or any other relevant sanctions authority
applicable to Bank as to which Bank has advised Guarantor in writing.

“Security Documents” means, collectively, (a) the Pledge Agreements and (b) the
Control Agreements.

“Spot Rate” for a currency means the rate publicly quoted by Bank as the spot
rate for the purchase by Bank of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date

 

Standby Letter of Credit Agreement

 

5



--------------------------------------------------------------------------------

two Business Days prior to the date as of which the foreign exchange computation
is made; provided that Bank may obtain such spot rate from another financial
institution designated by Bank if Bank does not have as of the date of
determination a spot buying rate for any such currency; and provided further
Bank may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Credit or determination of Collateral
Value.

“Standard Letter of Credit Practice” has the meaning specified in Section 4(c).

“Taxes” has the meaning specified in Section 2(b).

“Terminating Facility Agreement” means the Facility Agreement, dated as of
July 31, 2012, among PUB, the lenders party thereto and Bank, as the agent, as
amended to date.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“U.S.” means United States of America.

“USD” and “$” mean lawful money of the U.S.

“USD Equivalent” means at any time, (a) with respect to any amount denominated
in USD, such amount, and (b) with respect to any amount denominated in AUD or
NZD, the equivalent amount thereof in USD as determined by Bank at such time on
the basis of the Spot Rate for the purchase of USD with AUD or NZD, as the case
may be.

2. Applicant’s Reimbursement and Payment Obligations and Terms.

 

  (a) General Payment Obligations. All Credits shall be denominated in AUD and
NZD and shall be substantially in the form of Exhibit A with such changes
therein as may be required by the beneficiary which are acceptable to Bank and
the aggregate of all Outstanding Credits shall not exceed AUD Currency
Equivalent 50,000,000. For each Credit, the applicable Applicant shall, as to
clause (i) below, reimburse Bank the amount paid under any Credit in the
currency in which such Credit is denominated unless Bank advises such Applicant
pursuant to the notice given pursuant to clause (i) below or in a notice given
after the Due Date for any amount which has not been paid by the Due Date that
it will require reimbursement in the USD Equivalent of the amount paid, and as
to all other clauses below, pay Bank, in each case in USD:

 

  (i) with respect to a drawing under any Credit, the amount of each drawing
paid by Bank thereunder no later than the third (3rd) succeeding Business Day
(the “Due Date”) after the date such payment under such Credit is made by Bank
(the “Draw Date”), together with interest as provided below on the amount so
paid by Bank (to the extent not reimbursed prior

 

Standby Letter of Credit Agreement

 

6



--------------------------------------------------------------------------------

  to 1:00 P.M. on the Draw Date) for the period from the Draw Date to the date
the reimbursement obligation created thereby is satisfied in full (the “Payment
Date”). If the Payment Date is on or prior to the Due Date, such interest shall
be payable at the lesser of (A) the Applicable Interest Rate as in effect from
time to time during the period from the Draw Date to the Payment Date and
(B) the highest rate permitted by applicable law. If the Payment Date is after
the Due Date, such interest shall be payable (x) as provided in the preceding
sentence during the period from and including the Draw Date to and not including
the Due Date, and (y) at the lesser of (1) the Applicable Interest Rate as in
effect from time to time plus 2% and (2) the highest rate permitted by
applicable law from and including the Due Date to and not including the Payment
Date (such interest to be payable in the currency in which the reimbursement
obligation is denominated);

 

  (ii) the fees payable by such Applicant at such times and in such amounts as
are set forth in the Fee Letter;

 

  (iii) except as otherwise provided in clause (i) above and clause (iv) below,
interest on each amount payable by such Applicant under the applicable Credit
Documents for each day from and including the date such payment is due to and
not including the date of payment, on demand, at a rate per annum equal to the
lesser of (A) the Applicable Interest Rate as in effect from time to time plus
2% and (B) the highest rate permitted by applicable law;

 

  (iv) within ten (10) days of demand, Bank’s documented out-of-pocket costs and
expenses (including the reasonable and documented legal fees, charges and
disbursements of outside counsel to Bank incurred in connection with the
protection or enforcement of Bank’s rights against any Credit Party under this
Agreement and the other applicable Credit Documents and any correspondent bank’s
documented charges related thereto), with interest from the date of demand by
Bank to and not including the date of payment by such Applicant, at a rate per
annum equal to the lesser of (A) the Applicable Interest Rate as in effect from
time to time plus 2% and (B) the highest rate permitted by applicable law;

 

  (v) if as a result of any Change in Law, Bank determines that the cost to Bank
of Issuing or maintaining any Credit is increased (excluding, for purposes of
this clause (a)(v), any such increased costs resulting from (A) income taxes,
franchise taxes and similar taxes imposed on Bank by any taxing authority, any
U.S. federal withholding taxes imposed under FATCA and Other Taxes (in each case
as to which Section 2(b) shall govern) and (B) changes in the basis of taxation
of overall net income or overall gross income by the U.S. or by the foreign
jurisdiction or state under the laws of which Bank is organized or has its
lending office or any political subdivision thereof), then the Applicants
jointly and severally will pay to

 

Standby Letter of Credit Agreement

 

7



--------------------------------------------------------------------------------

  Bank, from time to time, within ten (10) days after demand by Bank, which
demand shall include a statement of the basis for such demand and a calculation
in reasonable detail of the amount demanded, additional amounts sufficient to
compensate Bank for such increased cost. A certificate as to the amount of such
increased cost, submitted to Guarantor by Bank, shall be conclusive and binding
for all purposes, absent manifest error; provided that Bank shall only be so
reimbursed or compensated to the extent that Bank is then generally seeking
reimbursement or compensation in respect of credit transactions similar to the
transactions contemplated hereby from borrowers similarly situated to Applicants
to the extent such Change in Law is applicable thereto; and

 

  (vi) if Bank determines that any Change in Law affecting Bank or any lending
office of Bank or Bank’s holding company regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on
Bank’s capital or on the capital of Bank’s holding company as a consequence of
this Agreement or the Credits issued by Bank to a level below that which Bank or
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration Bank’s or its holding company’s policies with respect to
capital adequacy), then from time to time the Applicants jointly and severally
will pay to Bank within ten (10) days after demand by Bank, which demand shall
include a statement of the basis for such demand and a calculation in reasonable
detail of the amount demanded, such additional amount or amounts as will
compensate Bank or Bank’s holding company for any such reduction suffered. A
certificate as to such amounts submitted to Guarantor by Bank shall be
conclusive and binding for all purposes, absent manifest error.

Bank shall promptly notify Guarantor of any event of which it has actual
knowledge which will result in, and will use reasonable commercial efforts
available to it (and not, in Bank’s good faith judgment, otherwise
disadvantageous to Bank) to mitigate or avoid any obligation by the Applicants
to pay any amount pursuant to clause (v) or (vi) above or pursuant to
Section 2(b) below (and, if Bank has given notice of any such event and
thereafter such event ceases to exist, Bank shall promptly so notify Guarantor).
Without limiting the foregoing, Bank will use reasonable efforts to designate a
different lending office if such designation will avoid (or reduce the cost to
the Applicants of) any event described in the preceding sentence and such
designation will not, in Bank’s good faith judgment, subject Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to Bank.

Notwithstanding the provisions of clause (v) or (vi) above or Section 2(b) below
(and without limiting the immediately preceding paragraph), Bank shall not be
entitled to compensation from the Applicants for any amount arising prior to the
date which is 90 days before the date on which Bank notifies Guarantor of such
event or circumstance (except that if such event or circumstance is retroactive,
then such 90-day period shall be extended to include the period of retroactive
effect thereof).

 

Standby Letter of Credit Agreement

 

8



--------------------------------------------------------------------------------

  (b) Immediately Available Funds; No Withholding. All reimbursements and
payments by or on behalf of an Applicant shall be made in immediately available
funds, free and clear of and without deduction for any present or future Taxes,
set-off or other liabilities, to such location as Bank may reasonably designate
from time to time. The applicable Applicant shall pay all withholding taxes and
Other Taxes imposed by any taxing authority on reimbursement or payment under
any Credit and any Credit Document, and shall indemnify Bank against all
liabilities, costs, claims and expenses resulting from Bank having to pay or
from any omission to pay or delay in paying any such taxes, except to the extent
that such taxes are determined by a court of competent jurisdiction by a final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of Bank. Any such indemnification payment shall be made within ten
(10) days from the date Bank makes written demand therefor. “Taxes” means all
taxes, fees, duties, levies, imposts, deductions, charges or withholdings of any
kind (other than income taxes, franchise taxes and similar taxes imposed on Bank
by any taxing authority and any U.S. federal withholding taxes imposed under
FATCA). “Other Taxes” means all present or future stamp, documentary, excise,
property or similar taxes, charges or levies that arise from any payment made
hereunder or from the execution, delivery or registration of, performance under,
or otherwise with respect to, this Agreement or any other Credit Document.

 

  (c) Automatic Debit and Set-Off. To the fullest extent permitted by applicable
law, upon the occurrence and during the continuance of any Event of Default with
respect to a Credit Party (including Guarantor), Bank may (but shall not be
required to), without demand for reimbursement or payment or notice to any
Credit Party, and in addition to any other right of set-off that Bank may have,
debit any account or accounts maintained by such Credit Party with any office of
Bank (now or in the future) and set-off and apply (i) any balance or deposits
(general, special, time, demand, provisional, final, matured or absolute) in the
account(s) and (ii) any sums due or payable from Bank, to the payment of any and
all Obligations owed by such Credit Party to Bank, irrespective of whether Bank
shall have made any demand under this Agreement and although such Obligations
may be contingent or unmatured. Bank agrees promptly to notify Guarantor after
any such set-off and application; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application. To
the fullest extent permitted by applicable law, Bank shall have debit and
set-off rights (similar to those set forth in this Section 2(c)) with respect to
Guarantor upon the occurrence and during the continuance of an Event of Default
with respect to any Guaranteed Applicant.

 

  (d) Obligations Absolute. Each Applicant’s reimbursement and payment
obligations under this Section 2 are absolute, unconditional and irrevocable and
shall be performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever, including, without limitation:

 

Standby Letter of Credit Agreement

 

9



--------------------------------------------------------------------------------

  (i) any lack of validity, enforceability or legal effect of any Credit or this
Agreement or any term or provision therein or herein;

 

  (ii) payment against presentation of any draft, demand or claim for payment
under any Credit or other document presented for purposes of drawing under any
Credit (individually, a “Drawing Document” and collectively, the “Drawing
Documents”) that does not comply in whole or in part with the terms of the
applicable Credit or which proves to be fraudulent, forged or invalid in any
respect or any statement therein proving to be untrue or inaccurate in any
respect, or which is signed, issued or presented by a Person or a transferee of
such Person purporting to be a successor or transferee of the beneficiary of
such Credit;

 

  (iii) Bank or any of its branches or affiliates being the beneficiary of any
Credit;

 

  (iv) Bank or any correspondent bank honoring a drawing against a Drawing
Document up to the amount available under any Credit even if such Drawing
Document claims an amount in excess of the amount available under such Credit;

 

  (v) the existence of any claim, set-off, defense or other right that Applicant
or any other Person may have at any time against any beneficiary or any assignee
of proceeds, Bank or any other Person; or

 

  (vi) any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section, constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, the Obligations, whether against Bank, the beneficiary or any other
Person;

provided, however, that subject to Section 4(b) below, the foregoing shall not
release Bank from such liability to any Applicant as may be determined by a
court of competent jurisdiction by a final and nonappealable judgment against
Bank following reimbursement and/or payment of the Obligations.

 

  (e) Computation of Interest and Fees. All computations of interest and fees to
be made hereunder and under any other Credit Document shall be made on the basis
of a year consisting of 360 days for the actual number of days elapsed
(including the first day but excluding the last day) occurring in the period for
which such interest or fee is payable.

 

  (f) Existing Credits. PUB and Bank agree that each Existing Credit issued for
the account of PUB that remains outstanding as of the date hereof after giving
effect to the termination of the Terminating Facility Agreement shall be deemed
Issued as of the date hereof as a Credit under this Agreement for the account of
PUB.

 

Standby Letter of Credit Agreement

 

10



--------------------------------------------------------------------------------

3. Applicant’s Responsibility. Each Applicant is responsible for preparing
and/or approving the final text of any Credit Issued by Bank for its account,
irrespective of any assistance Bank may provide such as drafting or recommending
text or by Bank’s use or refusal to use text submitted by such Applicant. Each
Applicant is solely responsible for the suitability of the Credit for such
Applicant’s purposes. Each Applicant will examine the copy of each Credit Issued
for its account and any other documents sent by Bank in connection with such
Credit and shall promptly notify Bank of any non-compliance with such
Applicant’s Instructions and of any discrepancy in any document under any
presentment or other irregularity. Each Applicant understands that the final
form of any Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by Bank in accordance with standard industry practice
and such Applicant hereby consents to such revisions and changes. Each Applicant
understands and agrees that Bank is not required to extend the expiration date
of any Credit Issued for its account for any reason and, with respect to any
such Credit containing an “automatic amendment” to extend the expiration date of
such Credit, Bank, in its sole and absolute discretion, may give notice of
nonrenewal of such Credit at least five (5) calendar days (or such other period
as shall be stated in such Applicant’s Application) prior to the end of the
original term or, as the case may be, the period of extension. If such Applicant
does not at any time want such Credit to be renewed, such Applicant will so
notify Bank at least fifteen (15) calendar days before Bank is required to
notify the beneficiary of such Credit or any advising bank of such nonrenewal
pursuant to the terms of such Credit.

4. Indemnification; Limitation of Liability.

 

  (a) Indemnification. Each Applicant jointly and severally agrees to indemnify
and hold harmless Bank (including its branches and affiliates), its
correspondent banks and each of their respective directors, officers, employees,
attorneys and agents (each, including Bank, an “Indemnified Person”) from and
against any and all claims, suits, judgments, liabilities, losses, fines,
damages, penalties, interest, costs and expenses (including expert witness fees
and reasonable out-of-pocket legal fees, charges and disbursements of any
counsel (including outside counsel fees and expenses), and all expenses of
arbitration or litigation and in preparation thereof), in each case, which are
documented and may be incurred by or awarded against any Indemnified Person
(collectively, the “Costs”), and which arise out of or in connection with or by
reason of this Agreement, the other Credit Documents, the actual or proposed use
of the proceeds of the Credits or any of the transactions contemplated thereby,
including any Costs which arise out of or in connection with, or as a result of:

 

  (i) any Credit or any pre-advice of its Issuance;

 

  (ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any Indemnified Person in connection with any
Credit;

 

Standby Letter of Credit Agreement

 

11



--------------------------------------------------------------------------------

  (iii) any action or proceeding arising out of, or in connection with, any
Credit or any Credit Document (whether administrative, judicial or in connection
with arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Credit, or for the wrongful dishonor of, or
honoring a presentation under, any Credit;

 

  (iv) any independent undertakings issued by the beneficiary of any Credit;

 

  (v) any unauthorized Instruction or error in computer or electronic
transmission in connection with any Credit Issued hereunder;

 

  (vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated in connection with any Credit Issued hereunder;

 

  (vii) any third party seeking to enforce the rights of an Applicant,
beneficiary, nominated person, transferee, assignee of Credit proceeds or holder
of an instrument or document in connection with any Credit Issued hereunder;

 

  (viii) the fraud, forgery or illegal action of parties other than any
Indemnified Person in connection with any Credit Issued hereunder;

 

  (ix) Bank’s performance of the obligations of a confirming institution or
entity that wrongfully dishonors a confirmation in connection with any Credit
Issued hereunder; or

 

  (x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto Governmental Authority or cause or event beyond the
control of such Indemnified Person in connection with any Credit Issued
hereunder;

in each case, including that resulting from Bank’s own negligence; provided,
however, that such indemnity shall not be available to any Person claiming
indemnification under any of clauses (i) through (x) above to the extent that
such Costs (A) are determined by a court of competent jurisdiction by a final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Person, (B) are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from a claim
by any Credit Party against an Indemnified Party for breach in bad faith of the
obligations of such Indemnified Party hereunder or under any other Credit
Document, or (C) result from any dispute solely between or among Indemnified
Parties. Each Applicant hereby agrees to pay Bank within ten (10) days after
demand from time to time all amounts owing under this Section 4(a). If and to
the extent that the Obligations of any Applicant under this Section 4(a) are
unenforceable for any reason, such Applicant agrees to make the maximum
contribution to the Costs permissible under applicable law. This indemnity
provision shall survive termination of this Agreement and all Credits.

 

Standby Letter of Credit Agreement

 

12



--------------------------------------------------------------------------------

  (b) Direct Damages; No Punitive Damages. The liability of Bank (or any other
Indemnified Person) under, in connection with and/or arising out of any Credit
Document or any Credit (or pre-advice), regardless of the form or legal grounds
of the action or proceeding, shall be limited to direct damages suffered by an
Applicant that are determined by a court of competent jurisdiction by a final
and nonappealable judgment to have resulted from Bank’s gross negligence or
willful misconduct or breach in bad faith of its obligations hereunder or under
any Credit (including pre-advice) or other Credit Document. Bank shall be deemed
to have acted with due diligence and reasonable care if Bank’s conduct is in
accordance with Standard Letter of Credit Practice or in accordance with any
Credit Document. No Indemnified Party shall be liable for any damages arising
from any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) in
connection with this Agreement or the other Credit Documents, except to the
extent that any losses, claims, damages, liabilities or expenses result from the
gross negligence or willful misconduct of such Indemnified Party in making any
such transmission as determined by a final non-appealable judgment of a court of
competent jurisdiction.

 

  (c) “Standard Letter of Credit Practice” means, for Bank, any U.S. federal or
state or foreign law or letter of credit practices applicable in the city in
which Bank Issued the applicable Credit or for its branch or correspondent
banks, such laws and practices applicable in the city in which it has advised,
confirmed or negotiated such Credit, as the case may be. Such practices shall be
(i) of banks that regularly issue Credits in the particular city, and
(ii) required or permitted under the ISP (as defined below) or UCP (as defined
below), as chosen in the applicable Credit. “ISP” means, International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Credit is issued. “UCP” means, Uniform Customs and Practice for
Documentary Credits 2007 Revision, International Chamber of Commerce Publication
No. 600 and any subsequent revision thereof adopted by the International Chamber
of Commerce on the date such Credit is issued. Notwithstanding anything to the
contrary in this Agreement or in any other Credit Document, no party hereto and
no Indemnified Person shall, under any circumstances whatsoever, be liable in
contract, tort or otherwise for any punitive, exemplary, consequential, indirect
or special damages or losses regardless of whether or not such party or
Indemnified Person shall have been advised of the possibility thereof or the
form of action in which such damages or losses may be claimed. Each Applicant
shall take action to avoid and mitigate the amount of any damages claimed
against Bank or any other Indemnified Person, including by enforcing its rights
in appropriate proceedings diligently pursued in the underlying transaction. Any
claim by any Applicant under or in connection with any Credit Document shall be
reduced by an amount equal to the sum of (1) the amount (if any) saved by such
Applicant as a result of the breach or alleged wrongful conduct complained of;
and (2) the amount (if any) of the loss that would have been avoided had such
Applicant taken all reasonable steps to mitigate any loss, and in case of a
claim of wrongful dishonor, by specifically and timely authorizing Bank to
effect a cure.

 

Standby Letter of Credit Agreement

 

13



--------------------------------------------------------------------------------

  (d) No Responsibility or Liability. Without limiting any other provision of
this Agreement or any other Credit Document, Bank and each other Indemnified
Person (if applicable) shall not be responsible to any Applicant for, and/or
Bank’s rights and remedies against any Applicant and the Obligations shall not
be impaired by:

 

  (i) honor of a presentation under any Credit that on its face substantially
complies with the terms and conditions of such Credit, even if the Credit
requires strict compliance by the beneficiary;

 

  (ii) acceptance as a draft of any written or electronic demand or request for
payment under a Credit, even if nonnegotiable or not in the form of a draft;

 

  (iii) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Bank’s determination that such Drawing Document appears on
its face to substantially comply with the terms and conditions of the Credit);

 

  (iv) acting upon any Instruction that it in good faith believes to have been
given by a Person authorized to give such Instructions;

 

  (v) any errors in interpretation of technical terms or in translation;

 

  (vi) any acts, omissions or fraud by, or the solvency of, any beneficiary, any
nominated person or entity or any other Person, other than an Indemnified Party;

 

  (vii) any breach of contract between the beneficiary and such Applicant or any
of the parties to the underlying transaction;

 

  (viii) payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

 

  (ix) acting as required or permitted, or failing to act as permitted, in each
case under Standard Letter of Credit Practice applicable to where it has issued,
confirmed, advised or negotiated such Credit, as the case may be;

 

  (x) honor of a presentation after the expiration date of any Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Bank if subsequently Bank or any court or other finder of fact
determines such presentation should have been honored;

 

Standby Letter of Credit Agreement

 

14



--------------------------------------------------------------------------------

  (xi) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

 

  (xii) honor of a presentation that is subsequently determined by Bank to have
been made in violation of international, federal, state or local restrictions on
the transaction of business with certain prohibited Persons.

5. Representations and Warranties. Each Credit Party hereby individually and
severally represents and warrants with respect to itself to Bank (all of which
representations and warranties will be repeated as of the date of each new
Application submitted by any Applicant to Bank and as of the date of Issuance of
any Credit requested in each such Application) as follows:

 

  (a) Organization, etc. Such Credit Party is duly organized or formed, validly
existing and (to the extent applicable under the laws of the relevant
jurisdiction) in good standing under the laws of the jurisdiction of its
organization or formation, and is duly qualified or licensed to do business (and
in good standing as a foreign corporation or entity, if applicable) in all
jurisdictions in which such qualification or licensing is required or in which
the failure to so qualify or to be so licensed would have a Material Adverse
Effect.

 

  (b) Power and Authority. Such Credit Party has the requisite power and
authority to execute and deliver this Agreement and each other Credit Document
to which it is a party and to perform and observe the terms and conditions
stated herein and therein, and such Credit Party has taken all necessary
corporate or other action to authorize its execution, delivery and performance
of each such Credit Document.

 

  (c) Valid and Binding Obligation. This Agreement constitutes, and each other
Credit Document when signed and delivered by such Credit Party to Bank will
constitute, its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights against such Credit Party generally, by general
equitable principles or by principles of good faith and fair dealing, and
assuming that this Agreement and each such other Credit Document have been
validly executed and delivered by each party thereto other than the Credit
Parties.

 

  (d) No Violation or Breach. Such Credit Party’s execution, delivery and
performance of each Credit Document to which it is a party and the payment of
all sums payable by it under each such Credit Document do not and will not:
(i) violate or contravene its charter, bylaws or other organizational documents;
(ii) violate or contravene any order, writ, law, treaty, rule, regulation or
determination of any Governmental Authority, in each case applicable to or
binding upon it or any of its property; or (iii) result in the breach of any
provision of, or in the imposition of any lien or encumbrance (except for liens
or encumbrances created under the Credit Documents) under, or constitute a
default or event of default under, any agreement or arrangement to which it is a
party or by which it or any of its property is bound.

 

Standby Letter of Credit Agreement

 

15



--------------------------------------------------------------------------------

  (e) Approvals. No authorization, approval or consent of, or notice to or
filing with, any Governmental Authority is required to be made by such Credit
Party in connection with the execution and delivery by such Credit Party of any
Credit Document to which it is a party or the Issuance by Bank of any Credit for
the account of any Applicant pursuant to this Agreement and the related
Application, except for those which have been duly obtained, taken, given or
made and are in full force and effect.

 

  (f) Compliance with Laws. Such Credit Party is in compliance with all
applicable laws and regulations, except where the noncompliance with which would
not have a Material Adverse Effect, and no Application, Credit or transaction of
such Credit Party under any Credit Document to which it is a party will
contravene any laws, treaties, rules or regulations of any Governmental
Authority, including, without limitation, any foreign exchange control laws or
regulations, U.S. foreign assets control laws or regulations or currency
reporting laws and regulations, now or hereafter applicable to it, except where
the noncompliance with which would not have a Material Adverse Effect.

 

  (g) No Default Under Other Agreements. Such Credit Party is not in default
under any agreement, obligation or duty to which it is a party or by which it or
any of its property is bound, which would have a Material Adverse Effect.

 

  (h) No Arbitration Proceeding or Litigation. There is no pending or, to the
knowledge of such Credit Party, threatened arbitration proceeding, litigation or
action against it which (i) is reasonably likely to have a Material Adverse
Effect or (ii) may affect the legality, validity or enforceability of this
Agreement or the other Credit Documents.

 

  (i) Filed All Tax Returns and Paid All Taxes. Each Credit Party has filed all
required tax returns, and all Taxes, assessments and other governmental charges
due from it have been fully paid, except for Taxes which are being contested in
good faith or those which the failure to file or pay would not have a Material
Adverse Effect. Each Credit Party has established on its books reserves adequate
for the payment of all federal, state and other income tax liabilities,
including those being contested in good faith.

 

  (j) Financial Statements. The financial statements most recently furnished to
Bank by such Credit Party, if any, fairly present in all material respects the
financial condition of such Credit Party as at the date of such financial
statements and for the periods then ended in accordance with Applicable
Accounting Principles (except as disclosed therein and, in the case of interim
financial statements for any fiscal quarter, subject to normal year-end
adjustments and except that footnote and schedule disclosure may be
abbreviated), and there has been no material adverse change in such Credit
Party’s business or financial condition or results of operations since the date
of such Credit Party’s most recent annual financial statements.

 

Standby Letter of Credit Agreement

 

16



--------------------------------------------------------------------------------

  (k) Collateral. On the date of Issuance of any Credit for the account of such
Credit Party, in its capacity as an Applicant, both immediately before and after
giving effect to such Issuance, the Outstanding Credits for the account of such
Credit Party (including the deemed issuance of the Existing Credits on the date
hereof for the account of such Credit Party) do not exceed the Collateral Value
of the Collateral pledged by such Credit Party.

 

  (l) Sanctions. Such Credit Party is not any of the following (a “Restricted
Person”): (a) a Person that is listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (the “Executive Order”); (b) a Person that is named
as a “specially designated national and blocked person” on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list or the Consolidated List published
by DFTA at its official website or any replacement website or other replacement
official publication of such list; (c) a Person that is owned 50 percent or more
by or otherwise controlled by any Person described in clause (b); or (d) a
Person that derives more than 10% of its annual revenue from investments in or
transactions with any Person described in this Section 5(l). The purpose for
which the Credits are issued are not to finance or facilitate, directly or
indirectly, any transaction with, any investment in, or any dealing for the
benefit of, any Restricted Person or any transaction, investment or dealing in
which the benefit is received in a country for which such benefit is prohibited
by any Sanctions laws. Such Credit Party is not organized in a country that is
the subject or target of Sanctions.

 

  (m) Anti-Corruption Laws. Such Credit Party has no knowledge that the proceeds
of the Credits shall be used, directly or indirectly: (i) to offer or give
anything of value to any official or employee of any foreign government
department or agency or instrumentality or government-owned entity, to any
foreign political party or party official or political candidate or to any
official or employee of a public international organization, or to anyone else
acting in an official capacity (collectively, “Foreign Official”), in order to
obtain, retain or direct business by (A) influencing any act or decision of such
Foreign Official in his official capacity, (B) inducing such Foreign Official to
do or omit to do any act in violation of the lawful duty of such Foreign
Official, (C) securing any improper advantage in violation of any applicable law
or regulation or (D) inducing such Foreign Official to use his influence with a
foreign government or instrumentality to affect or influence any act or decision
of such government or instrumentality or (ii) in a manner that violates the U.S.
Foreign Corrupt Practices Act of 1977 or similar laws of other jurisdictions
applicable to Bank as to which Bank has advised Guarantor in writing (all laws
referred to in clause (ii) being “Anti-Corruption Laws”).

 

Standby Letter of Credit Agreement

 

17



--------------------------------------------------------------------------------

  (n) Investment Company Act. Such Credit Party is not required to be registered
as an “investment company” under the Investment Company Act of 1940. If such
Credit Party is organized under the laws of Bermuda, such Credit Party is not
carrying on investment business in or from Bermuda for the purposes of the
Investment Business Act 2003 of Bermuda.

 

  (o) Use of Credits; Margin Regulations. Neither the issuance of any Credits
nor the use of the proceeds of any Credit by such Credit Party will violate, or
be inconsistent with, the provisions of Regulation T, U or X of the Federal
Reserve Board or any other regulation of the Federal Reserve Board. Neither such
Credit Party nor or any of its subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying “margin stock”.

6. Covenants. Each Credit Party hereby severally agrees and covenants with
respect to itself to do the following:

 

  (a) Compliance with Laws. Comply with all federal, state and foreign exchange
regulations and other laws and regulations of any Governmental Authority now or
hereafter applicable to such Credit Party, any Credit Document or any
transactions to which it is a party or to payments under or in connection with
any of its Applications and/or Credits, except where the noncompliance with
which would not have a Material Adverse Effect.

 

  (b) Agreement to Deliver Evidence of Authority. Duly complete, execute and
promptly deliver to Bank concurrently with the execution of this Agreement,
evidence of authority, in a form deemed acceptable to the Bank, certifying such
Credit Party’s capacity and authority to execute each Credit Document to which
it is a party and the transactions contemplated hereby on behalf of such Credit
Party.

 

  (c) Quarterly Financial Statements. Guarantor and DaVinci, as soon as
available and in any event within sixty (60) days after the end of the first
three (3) fiscal quarters of each fiscal year, shall deliver to Bank unaudited
consolidated balance sheets of such Credit Party and its subsidiaries, as of the
close of such quarter and the related consolidated statements of income and cash
flows for that portion of the fiscal year ending as of the close of such fiscal
quarter, all prepared in accordance with Applicable Accounting Principles
(subject to normal year-end adjustments and except that footnote and schedule
disclosure may be abbreviated) and, for the financial statements of Guarantor
only, the related unaudited consolidating balance sheets and income statements
for such period, in each case accompanied by the certification of the chief
executive officer, chief financial officer, treasurer or controller of such
Credit Party that all such financial statements present fairly in all material
respects in accordance with Applicable Accounting Principles (subject to normal
year-end adjustments and except that footnote and schedule disclosure may be
abbreviated) the consolidated results of operations and cash flows of the
relevant entity as at the end of such fiscal quarter and for the period then
ended; provided, however, that DaVinci shall not be obligated to deliver
financial statements pursuant to this Section 6(c) if DaVinci has no Outstanding
Credits at the time such financial statements would otherwise be due pursuant to
this Section 6(c).

 

Standby Letter of Credit Agreement

 

18



--------------------------------------------------------------------------------

  (d) Annual Financial Statements. (i) Guarantor and DaVinci, as soon as
available and in any event within one hundred twenty (120) days after the end of
each fiscal year, shall deliver to Bank a copy of the annual financial
statements of such Credit Party and its subsidiaries, consisting of audited
consolidated (and, for the financial statements of Guarantor only, unaudited
consolidating) balance sheets and audited consolidated (and, for the financial
statements of Guarantor only, unaudited consolidating) statements of income,
cash flows and changes in shareholders’ equity, setting forth in comparative
form the consolidated figures for the previous fiscal year, which financial
statements shall be prepared in accordance with Applicable Accounting
Principles, and accompanied by a certification without material qualification by
the independent certified public accountants regularly retained by such Credit
Party, or any other firm of independent certified public accountants of
recognized national standing selected by such Credit Party and reasonably
acceptable to Bank that all such audited financial statements present fairly in
all material respects in accordance with Applicable Accounting Principles the
consolidated financial position and the consolidated results of operations and
cash flows of the relevant entity as at the end of such fiscal year and for the
period then ended; provided, however, that DaVinci shall not be obligated to
deliver financial statements pursuant to this Section 6(d)(i) if DaVinci has no
Outstanding Credits at the time such financial statements would otherwise be due
pursuant to this Section 6(d)(i) and (ii) each other Credit Party, as soon as
available and in any event within five (5) Business Days after it has filed the
same with the applicable Governmental Authority, shall deliver to Bank its
annual financial statements; provided that such Credit Party shall not be
obligated to deliver financial statements pursuant to this Section 6(d)(ii) if
such Credit Party has no Outstanding Credits at the time such financial
statements would otherwise be due pursuant to this Section 6(d)(ii).

 

  (e) Other Information. Deliver to Bank such other information (financial or
otherwise) as Bank may reasonably request from time to time.

 

  (f) Collateral.

 

  (i) Pursuant to the Security Documents and as collateral security for the
payment and performance of its Obligations, each Applicant shall grant and
convey to Bank a security interest in the Collateral charged and pledged by it,
prior and superior to all other liens, except for liens in favor of the
Custodian securing payment of amounts advanced to settle authorized transactions
or pay income or distributions in respect of Collateral. Each Applicant shall
cause the Collateral charged and pledged by it to be made subject to the
Security Documents (in form and substance reasonably acceptable to Bank)
necessary for the perfection of the security interest in the Collateral and for
the exercise by Bank of its rights and

 

Standby Letter of Credit Agreement

 

19



--------------------------------------------------------------------------------

  remedies with respect thereto. Each Applicant shall promptly after the date
hereof file a charge against the Collateral with the Bermuda Registrar of
Companies or other applicable filing authority and deliver evidence of such
filing to Bank no later than thirty (30) days after the date hereof.

 

  (ii) Each Applicant shall at all times cause the Collateral Value of the
Collateral pledged by it to equal or exceed the Outstanding Credits of such
Applicant at such time. If on any date the Outstanding Credits of such Applicant
shall exceed the Collateral Value of the Collateral pledged by such Applicant,
such Applicant agrees to pay or deliver within three (3) Business Days to the
Custodian Collateral having an aggregate Collateral Value of not less than the
amount of such excess, with any such Collateral to be held in such Applicant’s
Custodial Account as security for all Obligations of such Applicant hereunder.

 

  (iii) Guarantor shall deliver to Bank a certificate in a form reasonably
satisfactory to Bank, setting forth with respect to each Applicant the
Outstanding Credits of such Applicant, the fair market value of each Applicant’s
Collateral by category and in the aggregate, the calculation of each Applicant’s
Collateral Value and such other information as Bank may reasonably request
(A) within ten (10) Business Days after the end of each fiscal quarter (with
such Collateral Value and Outstanding Credits being calculated as of the end of
such fiscal quarter), (B) the morning any Credit will be issued with such
Collateral Value being calculated as of the prior Business Day and the
Outstanding Credits including the requested Credit, (C) as of such other times
as Bank may reasonably request and (D) at such other times as Guarantor may
desire.

 

  (iv) Each Applicant shall cause the Custodian to provide to Bank, in a manner
and at times consistent with the terms of the relevant Control Agreement,
information with respect to each of its Custodial Accounts, in a format to be
agreed by Bank (acting reasonably), which information shall provide, without
limitation, a detailed list of the assets in each such Custodial Account
(including the amount of cash and a detailed description of the Collateral
(including a breakdown listing the name of each issuer, and the fair market
value of the assets held of such issuer)), the fair market value of those assets
and the pricing source of such valuation.

 

  (g) Further Assurances. At the Credit Parties’ cost and expense, execute and
deliver to Bank such additional certificates, instruments and/or documents and
take such additional action as may be reasonably requested by Bank to enable
Bank to Issue any Credit pursuant to this Agreement and the related Application,
to perfect and maintain the validity and priority of the liens granted pursuant
to the Security Documents, to protect, exercise and/or enforce Bank’s rights and
interests under any Credit Document and/or to give effect to the terms and
provisions of any Credit Document.

 

Standby Letter of Credit Agreement

 

20



--------------------------------------------------------------------------------

  (h) Use of Credits. Credits shall only be issued to support the obligations of
the requesting Applicant under Reinsurance Agreements with the beneficiary of
such Credit.

 

  (i) Anti-Corruption Laws. Such Credit Party shall maintain in effect and
enforce policies and procedures regarding compliance by such Credit Party and
its subsidiaries and their respective directors, officers, employees, and agents
with applicable Anti-Corruption Laws and applicable Sanctions laws.

7. Events of Default. Each of the following shall be an “Event of Default” under
this Agreement only with respect to the applicable Credit Party, except that the
occurrence of any of the following with respect to Guarantor shall constitute an
Event of Default with respect to all Guaranteed Applicants:

 

  (a) Failure to Reimburse Draws. The failure by the applicable Credit Party to
reimburse or pay any drawing under any Credit or accrued interest thereon on the
Due Date therefor.

 

  (b) Failure to Pay Certain Other Amounts. The failure by the applicable Credit
Party to pay any fee or other amount when due under or in connection with any
Credit Document to which it is a party or any of its Credits within five
(5) Business Days after the same shall become due and payable.

 

  (c) Breach of Representation and Warranty. Any representation, warranty,
certification or statement made or furnished by the applicable Credit Party
under or in connection with any Credit Document to which it is a party or as an
inducement to Bank to Issue a Credit for its account shall be false, incorrect
or misleading in any material respect when made.

 

  (d) Failure to Maintain Collateral Value. The applicable Credit Party, in its
capacity as an Applicant, shall fail to maintain at any time Collateral in which
Bank shall have a perfected first priority security interest and having a
Collateral Value of not less than the Outstanding Credits of such Applicant and
such failure shall continue or remain unremedied for more than the three
(3) Business Day period provided for in Section 6(f)(ii).

 

  (e) Failure to Perform or Observe Covenants. The applicable Credit Party’s
failure to perform or observe any term, covenant or agreement contained in any
Credit Document to which it is a party (other than those referred to in
subsections (a), (b), (c) and (d) of this Section 7), or the breach of any other
obligation owed by such Credit Party to Bank, and with respect to any such
failure or breach that by its nature can be cured, such failure or breach shall
continue or remain unremedied for thirty (30) calendar days after the earlier of
(i) the date on which a responsible officer of such Credit Party acquires
knowledge thereof and (ii) the date on which notice thereof is delivered by Bank
to such Credit Party.

 

Standby Letter of Credit Agreement

 

21



--------------------------------------------------------------------------------

  (f) Insolvency Proceedings, Etc. The applicable Credit Party institutes or
consents to the institution of any proceeding under any Bankruptcy Law; or makes
an assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Credit Party, as the case may be, and the appointment continues
undischarged, undismissed or unstayed for sixty (60) calendar days; or any
proceeding under any Bankruptcy Law relating to such Credit Party or to all or
any material part of its property is instituted without the consent of such
Credit Party, as the case may be, and continues undischarged, undismissed or
unstayed for sixty (60) calendar days; or an order for relief is entered in any
such proceeding.

 

  (g) Inability to Pay Debts. The applicable Credit Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due.

 

  (h) Sale of Assets; Merger; Dissolution. There shall occur in one or a series
of transactions: (i) the sale, assignment or transfer of all or substantially
all of the assets of any Credit Party (except to Guarantor or an Applicant other
than DaVinci so long as Guarantor or such Applicant expressly assumes such
Credit Party’s obligations hereunder); (ii) a merger or consolidation of any
Credit Party without the prior written consent of Bank, except that (A) any
Credit Party may merge or consolidate with another Credit Party so long as
(1) Guarantor is the surviving entity in any such transaction involving
Guarantor and (2) the Credit Party other than DaVinci is the surviving entity in
any such transaction involving DaVinci and (B) any Credit Party may merge or
consolidate with any Person that is not a Credit Party so long as such Credit
Party is the surviving entity; or (iii) the dissolution of any Credit Party,
except that none of the foregoing shall constitute an Event of Default with
respect to any Applicant that terminates this Agreement in accordance with
Section 19 below prior to or concurrently with the closing of such transaction.

 

  (i) Credit Documents. Any provision of any Credit Document to which the
applicable Credit Party is a party shall for any reason cease to be valid and
binding or enforceable; or such Credit Party shall deny or disaffirm in writing
the enforceability of any provision of any Credit Document to which it is a
party.

 

  (j) Security Documents. Any Security Document to which the applicable Credit
Party is a party shall for any reason (other than pursuant to the terms thereof)
cease to create in favor of Bank a valid and perfected first priority security
interest in the Collateral of such Credit Party purported to be covered thereby;
or Bank shall cease for any reason to hold a perfected first priority security
interest in the Collateral of such Credit Party; or such Credit Party shall deny
or disaffirm in writing the enforceability of any Security Document.

 

Standby Letter of Credit Agreement

 

22



--------------------------------------------------------------------------------

8. Remedies. Upon the occurrence and during the continuance of any Event of
Default:

 

  (a) The full undrawn amount of each applicable Credit, together with any
additional amounts payable hereunder, shall, at Bank’s option, become due and
payable immediately without demand upon or notice to any Credit Party (and Bank
may give notice to the beneficiaries of such Credits in accordance with the
terms thereof of the termination or non-extension of such Credits); provided,
however, that in the case of any Event of Default specified in Sections 7(f) or
(g) above, the amount of each applicable Credit, together with any additional
amounts payable hereunder, shall, automatically and without any notice to any
Credit Party or any other act by Bank, become immediately due and payable; and

 

  (b) Bank may exercise from time to time any of the rights, powers and remedies
available to Bank under any Credit Document to which such Credit Party is a
party, under any other documents now or in the future evidencing or securing the
Obligations or under applicable law, and all such remedies shall be cumulative
and not exclusive.

With respect to Bank’s exercise of any of the foregoing rights, powers and/or
remedies, each Credit Party hereby waives presentment, protest, dishonor, notice
of dishonor, demand, notice of protest, notice of non-payment, notice of
acceptance of this Agreement, any other Credit Document and any other notice or
demand of any kind not expressly provided for herein or in any other Credit
Document from Bank.

Except as expressly provided herein, no Event of Default solely with respect to
an Applicant shall affect the ability of any non-defaulting Applicant to request
or obtain Credits under this Agreement.

9. Subrogation. The Bank, at its option, shall be subrogated to each Applicant’s
rights against any Person who may be liable to such Applicant on any transaction
or obligation underlying any Credit, to the rights of any holder in due course
or Person with similar status against such Applicant, and to the rights of any
beneficiary or any successor or assignee of any beneficiary.

10. Governing Law; UCP; ISP; Standard Letter of Credit Practice. Each Credit
Document and each Credit shall be governed by and construed in accordance with
(a) in the case of each Credit Document (other than the Credits), the
substantive laws of New York (including without limitation Section 5-1401 of the
General Obligations Law of the State of New York) and (b) in the case of each
Credit, the governing law specified in the applicable Credit, or if no governing
law is so specified, the ISP or UCP, as set forth in each Credit, which is, as
applicable, incorporated herein by reference into this Agreement and which shall
control (to the extent not prohibited by the laws of New York) in the event of
any inconsistent provisions of such law. Unless Applicant specifies otherwise in
its Application for a Credit, Applicant agrees that Bank may issue a Credit
subject to the ISP or UCP. Bank’s privileges, rights and remedies under the ISP,
UCP shall be in addition to, and not in limitation of, its privileges, rights,
and remedies expressly provided for herein. The ISP and UCP shall serve, in the
absence of proof to the contrary, as evidence of Standard Letter of Credit
Practice with respect to matters covered therein. To the extent permitted by
applicable law, (i) this Agreement shall prevail in case of conflict between
this Agreement, the UCC and/or Standard Letter of Credit Practice, (ii) the ISP

 

Standby Letter of Credit Agreement

 

23



--------------------------------------------------------------------------------

shall prevail in case of conflict between the ISP and the UCC or other Standard
Letter of Credit Practice if the Credit is governed by the ISP, and (iii) the
UCP shall prevail in case of a conflict between the UCP and the UCC or other
Standard Letter of Credit Practice if the Credit is governed by the UCP.

11. Consent to Jurisdiction and Venue. BANK AND EACH CREDIT PARTY HEREBY CONSENT
TO THE NONEXCLUSIVE JURISDICTION OF ANY STATE COURT WITHIN NEW YORK COUNTY, NEW
YORK OR ANY FEDERAL COURT LOCATED WITHIN THE SOUTHERN DISTRICT OF THE STATE OF
NEW YORK OR ANY APPELLATE COURT THEREOF FOR ANY PROCEEDING INSTITUTED HEREUNDER
OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS, OR ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR ANY PROCEEDING TO
WHICH BANK OR ANY CREDIT PARTY IS A PARTY, INCLUDING ANY ACTIONS BASED UPON,
ARISING OUT OF, OR IN CONNECTION WITH ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENT (WHETHER ORAL OR WRITTEN) OR ACTIONS OF BANK OR PROCEEDING TO WHICH
BANK OR ANY CREDIT PARTY IS A PARTY. BANK AND EACH CREDIT PARTY IRREVOCABLY
AGREE TO BE BOUND (SUBJECT TO ANY AVAILABLE RIGHT OF APPEAL) BY ANY JUDGMENT
RENDERED OR RELIEF GRANTED THEREBY AND FURTHER WAIVES ANY OBJECTION THAT IT MAY
HAVE BASED ON LACK OF JURISDICTION OR IMPROPER VENUE OR FORUM NON CONVENIENS TO
THE CONDUCT OF ANY SUCH PROCEEDING. BANK AND EACH CREDIT PARTY IRREVOCABLY AGREE
THAT SERVICE OF PROCESS MAY BE DULY EFFECTED UPON IT BY MAILING A COPY THEREOF,
BY CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH IN SECTION 14
BELOW. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY
PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OTHER PARTY IN THE COURTS OF
ANY OTHER JURISDICTION.

12. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH CREDIT
PARTY AND BANK (WHEN IT ISSUES A CREDIT) KNOWINGLY AND VOLUNTARILY WAIVE ALL
RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED ON, ARISING OUT OF,
OR RELATING TO ANY CREDIT DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (ORAL OR WRITTEN) OR ACTIONS OF SUCH CREDIT PARTY OR BANK WITH
RESPECT THERETO. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BANK TO ISSUE THE
CREDIT.

13. Bankruptcy and Forfeiture Reinstatement. If any consideration transferred to
Bank in payment of, or as collateral for, or in satisfaction of the Obligations,
shall be voided in whole or in part as a result of (a) a subsequent bankruptcy
or insolvency proceeding; (b) any forfeiture or seizure action or remedy;
(c) any fraudulent transfer or preference action or remedy; or (d) any other
civil, criminal or equitable proceeding or remedy, then Bank’s claim to recover
the voided consideration shall be a new and independent claim arising under the
applicable Credit Document and shall be due and payable immediately by the
Credit Parties that are obligated therefor under the terms of the Credit
Documents.

 

Standby Letter of Credit Agreement

 

24



--------------------------------------------------------------------------------

14. Notices. Unless otherwise expressly provided herein, all notices,
Instructions, approvals, requests, demands, consents and other communications
provided for hereunder (collectively, “notices”) shall be in writing (including
by facsimile or other electronic transmission approved by Bank). All notices
shall be sent by regular U.S. mail or certified mail prepaid, by facsimile or
other electronic transmission approved by Bank, by hand delivery, by Federal
Express (or other comparable domestic or international delivery service) prepaid
to the applicable address, facsimile number or electronic mail address set forth
on the signature page hereof in the case of any Credit Party. All notices to
Bank shall be directed to (i) the office of Bank issuing the Credit and (ii) if
Bank approves of receiving notices by email, to the email address of Bank
provided from time to time by Bank to the Credit Parties, in each case with a
copy to: NAB Lending Administration Dept., National Australia Bank, Floor 28,
245 Park Avenue, New York, NY 10167, Email: ny_lending_administration@nabny.com.
Bank may, but shall not be obligated to, require authentication of any
electronic transmission. Notices sent by hand, Federal Express (or other
comparable domestic or international delivery service) or certified mail shall
be deemed to have been given when received; notices sent by regular U.S. mail
shall be deemed to have been received five (5) days after deposit into the U.S.
mail; notices sent by facsimile or other electronic transmission shall be deemed
to have been given when sent and receipt has been confirmed. Any Credit Party or
Bank may change its address for notices by notifying the other of the new
address in any manner permitted by this Section. Unless otherwise agreed by
Bank, Bank in its discretion may accept an Application or seek or receive
Instruction from, or give or send notice to, any Applicant regarding a Credit
issued for its account, including, without limitation, any amendment thereto or
waiver of any discrepancy thereunder, and each Applicant shall be bound by and
hereby affirms the Instructions of the other. Each Credit Party irrevocably
consents that service of process may be made by registered or certified mail
directed to it at the address of its agent for service of process, RenRe North
America Holdings Inc., at 3200 Atlantic Avenue, Suite 114, Raleigh, NC 27604.

15. Waiver and Amendments. No modification, amendment or waiver of, or consent
to any departure by Bank or any Credit Party from, any provision of any Credit
Document will be effective unless made in a writing signed by the Credit Parties
(in the case of the Bank) or Bank (in the case of any Credit Party), and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No party’s consent to any amendment, waiver or
modification shall mean that such party will consent or has consented to any
other or subsequent request to amend, modify or waive a term of any Credit
Document. No delay by any party in exercising any of its rights or remedies
shall operate as a waiver, nor shall any single or partial waiver of any right
or remedy preclude any other further exercise of that right or remedy, or the
exercise of any other right or remedy.

16. Successors and Assigns. Each Credit Document to which a Credit Party is a
party will be binding on such Credit Party’s successors and permitted assigns,
and shall inure to the benefit of the respective successors and permitted
assigns of such Credit Party and Bank. Bank may assign its rights and
obligations under each Credit Document, including its rights to reimbursement
regarding any Credit, in whole or in part, with Guarantor’s consent (such
consent not to be unreasonably withheld or delayed); provided that Guarantor
shall be deemed to have consented to any such assignment unless it objects by
written notice to Bank within five (5) Business Days after having received
notice thereof; and, provided further, that Guarantor’s

 

Standby Letter of Credit Agreement

 

25



--------------------------------------------------------------------------------

consent to an assignment to any Person shall not be required if (i) the
assignment is to an affiliate of Bank or (ii) an Event of Default has occurred
and is continuing. Bank may sell to one or more Persons participations in or to
all or a portion of its rights and obligations under the Credit Documents. Any
assignment in violation of this Section 16 shall be void. No Credit Party may
assign or transfer any of its interests, rights or remedies related to any
Credit Document, in whole or in part, without the prior written consent of Bank.

17. Severability. Whenever possible, each provision of each Credit Document
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of any Credit Document shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or any remaining provisions of such Credit Document.

18. Entire Agreement. This Agreement, together with the other Credit Documents
and any other agreement, document or instrument referred to herein, constitute
the final, exclusive and entire agreement and understanding of, and supersede
all prior or contemporaneous, oral or written, agreements, understandings,
representations and negotiations between, the parties relating to the subject
matter of the Credit Documents, provided that this Agreement shall not supersede
any reimbursement agreement (however titled) that has been entered into
specifically with respect to any “direct pay” standby letter of credit or other
similar standby letter of credit where the terms of such reimbursement agreement
have been drafted to specifically address the particular attributes of, or the
particular circumstances of the underlying transaction supported by, such
standby letter of credit.

19. Continuing Agreement. This Agreement is a continuing agreement and may not
be terminated by any Applicant with respect to itself except upon (i) thirty
(30) days’ prior written notice of such termination by such Applicant to Bank at
the address set forth in Section 14, (ii) reimbursement and/or payment of all
Obligations of such Applicant, and (iii) the expiration or cancellation of all
Credits issued hereunder for the account of such Applicant. Notwithstanding the
foregoing sentence, if a Credit is issued in favor of a sovereign or commercial
entity, which is to issue a guarantee or undertaking on any Applicant’s behalf
in connection therewith, or is issued as support for such a guarantee, such
Applicant shall remain liable with respect to such Credit until Bank is fully
released in writing by such entity.

20. USA Patriot Act. Bank hereby notifies each Credit Party that Bank is subject
to the requirements of the USA Patriot Act (Title III of Pub. L. 107 56 (signed
into law October 26, 2001)) (the “Patriot Act”) and pursuant to the requirements
of the Patriot Act, it is required to obtain, verify, and record information
that identifies such Credit Party, which information includes the name and
address of such Credit Party and other information that will allow Bank to
identify such Credit Party in accordance with the Patriot Act.

 

Standby Letter of Credit Agreement

 

26



--------------------------------------------------------------------------------

21. Guaranty.

 

  (a) In order to induce Bank to enter into this Agreement and to extend credit
hereunder and in recognition of the direct benefits to be received by Guarantor
from the Credits hereunder, Guarantor hereby unconditionally, absolutely and
irrevocably guarantees, as a primary obligor and not merely as surety, the full
and punctual payment (whether at stated maturity, upon acceleration or
otherwise) of all payment Obligations of RRL, RSRL, PUB and each person who
becomes an Applicant pursuant to Section 22 (the “Guaranteed Applicants”) under
the Credit Documents. This guaranty is a guaranty of payment and not of
collection. Upon failure by any Guaranteed Applicant to pay punctually any such
amount, Guarantor agrees to pay forthwith on demand the amount not so paid at
the place and in the manner specified in this Agreement.

 

  (b) The obligations of Guarantor under this Section 21 shall be unconditional,
absolute and irrevocable, and, without limiting the generality of the foregoing,
shall not be released, discharged or otherwise affected by: (i) any extension,
settlement, compromise, renewal, waiver or release (including with respect to
any Collateral) in respect of any obligation of any other obligor under any of
the Credit Documents, by operation of law or otherwise; (ii) any modification or
amendment of or supplement to any of the Credit Documents; (iii) any release,
non-perfection or invalidity of any direct or indirect security for any
obligation of any other obligor under any of the Credit Documents; (iv) any
change in the corporate existence, structure or ownership of any obligor, or any
proceeding under any Bankruptcy Law or other similar proceeding affecting any
other obligor or its assets or any resulting release or discharge of any
obligation of any other obligor contained in any of the Credit Documents;
(v) the existence of any claim, set-off or other rights which any obligor may
have at any time against any other obligor, Bank or any other corporation or
person, whether in connection with any of the Credit Documents or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim; (vi) any invalidity or
unenforceability relating to or against any other obligor for any reason of any
of the Credit Documents, or any provision of applicable law or regulation
purporting to prohibit the payment by any other obligor of principal, interest
or any other amount payable under any of the Credit Documents; (vii) any law,
regulation or order of any jurisdiction, or any other event, affecting any term
of any Obligation or Bank’s rights with respect thereto; (viii) the addition or
release of any guarantor or the taking, acceptance or release of other
guarantees of the Obligations; or (ix) any other act or omission to act or delay
of any kind by any obligor, Bank or any other corporation or person or any other
circumstance whatsoever (other than the defense of payment) which might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of
or defense to Guarantor’s obligations under this Agreement.

 

  (c) Guarantor’s obligations under this Agreement shall remain in full force
and effect until no Credits shall be outstanding, all Obligations payable by the
Applicants under the Credit Documents shall have been paid in full and this
Agreement shall have been terminated. If at any time any payment of any
Obligation payable by a Guaranteed Applicant under the Credit Documents is
rescinded or must be

 

Standby Letter of Credit Agreement

 

27



--------------------------------------------------------------------------------

  otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Guaranteed Applicant or otherwise, Guarantor’s
obligations under this Agreement with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

 

  (d) Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and any notice not provided for herein, as well as any requirement that
at any time any action be taken by any corporation or person against any other
obligor or any other corporation or person. Guarantor warrants and agrees that
each waiver set forth in this Section 21(d) is made with full knowledge of its
significance and consequences, and such waivers shall be effective to the
maximum extent permitted by law.

 

  (e) Until all Obligations shall have been paid in full, Guarantor shall not
have any right of subrogation relating to or arising from the Obligations.
Guarantor hereby waives all rights and defenses it may have arising out of
(i) any election of remedies by Bank, even though that election of remedies,
such as a non-judicial foreclosure with respect to any security for the
Obligations, destroys its rights of subrogation or its rights to proceed against
any Guaranteed Applicant for reimbursement, or (ii) any loss of rights it may
suffer by reason of any rights, powers or remedies of any Guaranteed Applicant
in connection with any anti-deficiency laws or any other laws limiting,
qualifying or discharging any Guaranteed Applicant’s indebtedness for the
Obligations. Until all Obligations shall have been paid in full, Guarantor
hereby waives any right to enforce any remedy which Bank now has or may
hereafter have against any Guaranteed Applicant or any other Person, and waives
any benefit of, or any right to participate in, any security now or hereafter
held by Bank.

 

  (f) If acceleration of the time for payment of any amount payable by any
Guaranteed Applicant under any of the Credit Documents is stayed upon the
occurrence of a proceeding under any Bankruptcy Law with respect to such
Guaranteed Applicant, all such amounts otherwise subject to acceleration under
the terms of this Agreement shall nonetheless be payable by Guarantor forthwith
on demand by Bank.

 

  (g) Any indebtedness of any Guaranteed Applicant now or hereafter held by
Guarantor is hereby subordinated in right of payment to the Obligations of such
Guaranteed Applicant, and any such indebtedness collected or received by
Guarantor after receipt of notice of an Event of Default (which has occurred and
is continuing) by Bank shall be held in trust for Bank and shall forthwith be
paid over to Bank to be credited and applied against such Obligations but
without affecting, impairing or limiting in any manner the liability of
Guarantor under any other provision hereof.

 

Standby Letter of Credit Agreement

 

28



--------------------------------------------------------------------------------

22. Additional Applicants.

Guarantor may at any time, upon not less than 10 Business Days’ notice to Bank,
request that a subsidiary of Guarantor (a “Designated Applicant”) become an
Applicant to request Credits by delivering to Bank a duly executed notice and
agreement in substantially the form of Exhibit B (a “Designated Applicant
Request and Assumption Agreement”). The parties hereto acknowledge and agree
that prior to any Designated Applicant becoming entitled to request Credits
hereunder, Bank shall have approved such request and shall have received
Security Documents executed by such Designated Applicant and such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to Bank, as may
be required by Bank in its sole discretion. If Bank agrees that an Designated
Applicant shall be entitled to request Credits hereunder then promptly following
receipt of the Security Documents and all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, Bank shall
send a written notice to Guarantor specifying the effective date upon which the
Designated Applicant shall become an Applicant for all purposes of this
Agreement entitled to request Credits hereunder on the terms and conditions set
forth herein.

[Signature Pages Follow]

 

Standby Letter of Credit Agreement

 

29



--------------------------------------------------------------------------------

APPLICANTS: Renaissance Reinsurance Ltd. By:

/s/ Todd R. Fonner

Name: Todd R. Fonner Title: Senior Vice President, Chief Investment Officer &
Treasurer

Address:

Renaissance House

12 Crow Lane

Pembroke HM19 Bermuda

Facsimile: (441) 292-9453

Email: trf@renre.com

 

Standby Letter of Credit Agreement

 

S-1



--------------------------------------------------------------------------------

RenaissanceRe Specialty Risks Ltd. By:

/s/ Todd R. Fonner

Name: Todd R. Fonner Title: Senior Vice President, Chief Investment Officer &
Treasurer

Address:

Renaissance House

12 Crow Lane

Pembroke HM19 Bermuda

Facsimile: (441) 292-9453

Email: trf@renre.com

 

Standby Letter of Credit Agreement

 

S-2



--------------------------------------------------------------------------------

DaVinci Reinsurance Ltd. By:

/s/ Todd R. Fonner

Name: Todd R. Fonner Title: Senior Vice President, Chief Investment Officer &
Treasurer

Address:

Renaissance House

12 Crow Lane

Pembroke HM19 Bermuda

Facsimile: (441) 292-9453

Email: trf@renre.com

 

Standby Letter of Credit Agreement

 

S-3



--------------------------------------------------------------------------------

Platinum Underwriters Bermuda, Ltd. By:

/s/ Todd R. Fonner

Name: Todd R. Fonner Title: Senior Vice President, Chief Investment Officer &
Treasurer

Address:

Renaissance House

12 Crow Lane

Pembroke HM19 Bermuda

Facsimile: (441) 292-9453

Email: trf@renre.com

 

Standby Letter of Credit Agreement

 

S-4



--------------------------------------------------------------------------------

GUARANTOR: RenaissanceRe Holdings Ltd. By:

/s/ Todd R. Fonner

Name: Todd R. Fonner Title: Senior Vice President, Chief Investment Officer &
Treasurer

Address:

Renaissance House

12 Crow Lane

Pembroke HM19 Bermuda

Facsimile: (441) 292-9453

Email: trf@renre.com

 

Standby Letter of Credit Agreement

 

S-5



--------------------------------------------------------------------------------

BANK: National Australia Bank Limited, New York Branch By:

/s/ Bill Seabrook

Name: Bill Seabrook Title: Director Address: 245 Park Avenue 28th Floor New
York, NY 10167 Facsimile: (212) 986-5252 Email: bill.seabrook@nabny.com

 

Standby Letter of Credit Agreement

 

S-6



--------------------------------------------------------------------------------

SCHEDULE I

METHODOLOGY FOR CALCULATION OF COLLATERAL VALUES

 

Cash and Eligible Securities Advance Rate Cash Denominated in AUD, NZD or USD
100% STIF Shares (a/k/a RRE Active Reserve Fund). 95% of Market Australia, New
Zealand or U.S. Government Bills, Notes and Australia, New Zealand or U.S.
Government guaranteed securities

Maturity less than or equal to 5 years

90% of Market

Maturity greater than 5 years

80% of Market

The Collateral Value of cash and other investments listed above for each
Applicant shall be calculated by multiplying the fair market value (or, as to
cash, the U.S. dollar amount) of such Collateral by the applicable “Advance
Rate” set forth above (taking into account the maturity criteria set forth
above), in each case as of the close of business on the immediately preceding
Business Day or, if such amount is not determinable as of the close of business
on such immediately preceding Business Day, as of the close of business on the
most recent Business Day on which such amount is determinable, which Business
Day shall be not more than 2 Business Days prior to the Business Day as of which
the Collateral Value is being calculated; provided that no Collateral (including
without limitation cash) shall be included in the calculation of the Collateral
Value unless (i) Bank has a first priority perfected security interest in such
Collateral pursuant to the Security Documents and (ii) there shall exist no
other liens on such Collateral other than liens in favor of the Custodian that
are either (x) subordinated as provided in the Control Agreements or (y) secure
payments owing to the Custodian of amounts advanced to settle authorized
transactions or pay income or distributions in respect of Collateral; and
provided further (1) no security shall be included in the calculation of
Collateral Value unless it is listed on a national securities exchange or freely
tradable at readily established prices in over-the-counter transactions or, in
the case of the STIF Shares, in same day transactions, (2) Bank in its
reasonable discretion may exclude any investment from inclusion as Collateral
(and will give notice of such exclusion to such Applicant), (3) all maturities
are calculated from the relevant date of determination of the Collateral Value,
(4) no Collateral denominated in a currency other than AUD, NZD or USD is
permitted and (5) to the extent that the currency of the Collateral does not
match the currency in which the Outstanding Credits are denominated, the amount
of the non-matching currency Collateral shall be subject to an additional 10%
haircut.

 

Schedule I-I